Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Corrected  Notice of Allowability
Claims  1-48 pending in this application. Claims 1-12, 14-34 were examined.  Claims 13 and 35-48 being withdrawn. 

Claims 45 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1-12, 14-34 and  claim 45 as set forth in the Office action mailed on, 4/24/2019 is hereby withdrawn and claim 45 are hereby rejoined with claims  1-12, 14-34 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with  Xi Chen on 10/13/2020,and  10/23/2020 an agreement was reached to  cancel claims 4, 10, 13-14, 18,  35-44, 46-48 and  amend 
Claims  1-3, 5-9, 11-12, 15-17, 19-34  and 45 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Xi Chen on10/13/2020,and  10/23/2020an.

EXAMINER’S AMENDMENT
Cancel claims   4, 10, 13-14, 18, 35-44, 46-48.
 Rewrite claims 1-3, 5-9, 11-12, 15-17, 19-34 and 45 as follow:
	(Currently amended)  A recombinant nucleic acid molecule comprising a nucleic acid sequence encoding a polypeptide that is at least 90% sequence identical to the amino acid sequence of SEQ ID NO:3 and an expression control sequence, wherein said nucleic acid sequence is heterologous to said expression control sequence, and where the polypeptide enhances polyunsaturated fatty acids (PUFA) production in a host cell when comparing to the PUFA production in a same host cell without the polypeptide.
(Currently amended)  The recombinant nucleic acid molecule of Claim 1, wherein the polypeptide is at least 95% sequence identical to the amino acid sequence of SEQ ID NO:3.
(Currently amended)  The recombinant nucleic acid molecule of Claim 1, wherein the polypeptide enhances the enzymatic activity of a polyunsaturated fatty acids (PUFA) synthase.

5.	(Currently amended)  The recombinant nucleic acid molecule of Claim 1, wherein the nucleic acid sequence encodes a polypeptide having the amino acid sequence of SEQ ID NO:3.
6.  (Currently amended)  The recombinant nucleic acid molecule of Claim 1, wherein the nucleic acid sequence is SEQ ID NO:7.
7. (Currently amended)  A recombinant nucleic acid molecule comprising a nucleic acid sequence encoding a polypeptide that is at least 90% sequence identical to the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:4 and an expression control sequence, wherein said nucleic acid sequence is heterologous to said expression control sequence, and, where the polypeptide enhances polyunsaturated fatty acids (PUFA) production in a host cell when comparing to the PUFA production in a same host cell without the polypeptide.
8. (Currently amended)  The recombinant nucleic acid molecule of Claim 7, wherein the polypeptide is at least 95% sequence identical to the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:4.
9. (Currently amended)  The recombinant nucleic acid molecule of Claim 7, wherein the polypeptide enhances the enzymatic activity of a PUFA synthase.
 
11. (Currently amended)  The recombinant nucleic acid molecule of Claim 7, wherein the nucleic acid sequence encodes a polypeptide having the amino acid sequence of SEQ ID NO:2 or SEQ ID NO:4.
12. (Currently amended)  The recombinant nucleic acid molecule of Claim 7, wherein the nucleic acid sequence is SEQ ID NO:6 or SEQ ID NO:8.
15.  (Currently amended)  A host cell comprising the recombinant nucleic acid molecule of any one of Claims 1-3, 5-9, and 11-12.
16. (Currently amended)  The host cell of Claim 15, wherein the host cell is a microorganism.
17. (Currently amended)  A genetically modified microorganism, wherein the microorganism has been genetically modified to express the recombinant nucleic acid molecule of any one of Claims 1-3, 5-9, and 11-12.
 

20. (Original)  The genetically modified microorganism of Claim 19, wherein the microorganism is a Thraustochytriales microorganism.
21. The genetically modified microorganism of Claim 20, wherein the microorganism is a Schizochytrium.
22. (Original)  The genetically modified microorganism of Claim 19, wherein the microorganism is a bacterium.
23.  (Previously presented)  The genetically modified microorganism of Claim 17, wherein the organism has been further genetically modified to exogenously express a PUFA synthase system, a phosphopantetheinyl transferase (PPTase), and/or an acyl-CoA synthetase (ACS).
24. (Original)  The genetically modified microorganism of Claim 23, wherein the PUFA synthase system comprises at least one functional domain from a PUFA synthase system from a Thraustochytriales microorganism.
25. (Original)  The genetically modified microorganism of Claim 24, wherein the PUFA synthase system comprises at least one functional domain from a PUFA synthase system from a Schizochytrium.
26. (Original)  The genetically modified microorganism of Claim 23, wherein the PUFA synthase comprises at least one functional domain from a PUFA synthase from a microorganism selected from the group consisting of Schizochytrium sp. American Type Culture Collection (ATCC) No. 20888, Schizochytrium sp. American Type Culture Collection (ATCC) No. PTA-9695, Thraustochytrium 23B American Type Culture Collection (ATCC) No. 20892, and a mutant of any of said microorganisms.
27. (Original)  The genetically modified microorganism of Claim 23, wherein the PUFA synthase comprises at least one functional domain from a PUFA synthase from a marine bacterium.
28. (Original)  The genetically modified microorganism of Claims 27, wherein the microorganism is a microalga, a yeast, or a bacterium.

30. (Currently amended)  The genetically modified microorganism of Claim 29, wherein the microorganism comprises at least one polyunsaturated fatty acid (PUFA) selected from the group consisting of: DHA (C22:6, n-3), DPA (C22:5, n-6 or n-3), EPA (C20:5, n-3), ARA (C20:4, n-6), GLA (C18:3, n-6), and/or SDA (C18:4, n-3).
31. (Currently amended)  The genetically modified microorganism of Claim 29, wherein the genetically modified microorganism comprises DHA, DPAn-6 and/or EPA.
32. (Currently amended)  The genetically modified microorganism of Claim 17, wherein the amount of DHA, DPAn-6 and/or EPA produced in said genetically modified microorganism is higher than that is produced in the counterpart microorganism which none of the heterologous nucleic acid molecule of  any one of Claims 1-3, 5-9, and 11-12 is expressed.
33. (Currently amended)  The genetically modified microorganism of Claim 17, wherein the ratio of DHA:DPAn-6 produced in said genetically modified microorganism is higher than that  produced in the counterpart microorganism which none of the heterologous nucleic acid molecule of any one of Claims 1-3, 5-9, and 11-12 is expressed.
34. (Previously presented)  The genetically modified microorganism of Claim 32, wherein the microorganism is a microalga, a yeast, or a bacterium.

45. (Currently amended)  	   A method to produce at least one polyunsaturated fatty acid (PUFA), comprising growing the genetically modified microorganism of any one of Claims 17 and 19- 34.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a heterologous nucleic acid molecule comprising a nucleic acid sequence encoding a polypeptide that is at least 90% sequence identical to 

 Thus claims  1-3, 5-9, 11-12, 15-17, 19-34  and 45 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.

supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652